HOLMES, Judge
(concurring specially).
I agree that this case should be affirmed, but for the following reasons.
It is well settled in workmen’s compensation cases that the employee has the burden of proving all the elements of his case. Davis v. Fabarc Steel Supply, Inc., 469 So.2d 114 (Ala.Civ.App.1985). In this instance the employee has failed to prove any loss of ability to earn and, therefore, has failed to meet his burden of proof. Stated differently, the employee in this case had the burden to prove a decrease in earnings. This he failed to do. For this reason, I would affirm the trial court.